DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5, 10-14 and 19-23.

Applicants' arguments, filed 05/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-14 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meignant (U.S. Patent No. 6,060,077 issued on 05/09/2000; of record) in view of Harrison (US 2006/0217272, Sep. 28, 2006), as evidenced by Mac Bride et al (“Vulvovaginal atrophy,” Mayo Clinic Proceedings, Vol. 85, No. 1, pgs. 87-94 (2010); of record).
Mac Bride et al evidence that vulvovaginal atrophy is synonymous with the terms vaginal atrophy, atrophic vaginitis, and urogenital atrophy (page 87, col 1, first full paragraph).
Meignant teaches a composition and method of treating vaginal dryness in a menopausal woman/female patient wherein the patient suffers from urogenital atrophy (i.e., vulvovaginal atrophy) (Abstract and col 1, lines 5-11) comprising administering once daily to the patient in need of treatment an effective dose of a vaginal suppository comprising estradiol as the only active (Abstract) wherein, in an exemplary embodiment, the amount of estradiol is 10 µg (col 4, lines 23-25). Meignant further teaches that the concentration may be modulated based on the amount selected to relieve local problems and prevent transvaginal absorption to a maximum extent, the form of estradiol, the excipient concentration and the vectorization of the active principle (col 4, lines 20-39). A variety of doses of the different excipients can be envisaged. It is also possible to modify the composition of the excipients (col. 5, lines 59-63). 
Meignant differs from the instant claims insofar as not disclosing wherein the composition has a viscosity in the range of about 50 cP to about 1000 cP at 25⁰C.
However, Harrison discloses a warming personal lubricant composition (abstract). The composition may be in the form of a liquid, a semi-solid, or a solid depending upon the particular intended use thereof. The viscosity may range from about 50 cps to about 500,000 cps or more. The composition may also be formulated into soft or hard gelatin capsules (¶ [0034]). The composition may be used to relive vaginal dryness (¶ [0038]).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Meignant to have a viscosity within the range of about 50 cps to about 500,000 cps since the composition treats vaginal dryness and a viscosity ranging from about 50 cps to about 500,000 cps is an effective viscosity for compositions that treat vaginal dryness as taught by Harrison. One of ordinary skill in the art would have had a reasonable expectation of success since Meignant discloses wherein the dose and the composition of the excipients may be modified. 
In regards to the amount of estradiol recited in instant claims 1 and 19,  it would have been prima facie obvious to one of ordinary skill in the art to modify the formulation of Meignant by selecting a concentration of 4 or 25 µg of estradiol because Meignant teaches that the concentration of estradiol is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the amount selected to relieve local problems and prevent transvaginal absorption to a maximum extent, the form of estradiol, the excipient concentration and the vectorization of the active principle.
In regards to the instant claims reciting the properties produced from administration of the composition, since the composition and administration mode/active concentration are the same, the treatment would necessarily produce the unadjusted concentration values in the patient as recited in the claims when administered over the same time period.

Response to Arguments
	Applicant argues that despite sharing common goal, Dr. Meignant points out that the present Application achieves a rapid absorption of solubilized estradiol, as opposed to the most prolonged absorption possible in the ‘077 patent. 
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims as recited do not require a rapid absorption of solubilized estradiol. Therefore, the ‘077 patent teaching prolong absorption of solubilized estradiol does not teach away from the claimed invention and one of ordinary skill in the art would not have been turned away from the teachings of the ‘077 patent. Furthermore, as evidence by Scholz (US 2006/0051385), a composition with a viscosity of 500 cps is effective in prolonging the delivery of an antimicrobial in the vagina (¶ [0179], [0012], and [0234]). The instant claims recite a viscosity of about 50 cP to about 1000 cP. Therefore, the claimed viscosity allows for prolong absorption; thus, further supporting wherein the ‘077 patent does not teach away from the claimed invention. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the soft capsule formulation set forth in column 5 of Meignant is reflective of Meignant’s soft capsule embodiment. While Meignant states that it is possible to modify the compositions of the excipients, the only way to modify the gel-forming bioadhesive agent is to replace one of the seven types set forth (e.g., hydroxypropylcelluse) with one of the other types set forth. Likewise, Meignant states that the only way to modify the hydrodispersible agent is to replace one of the two types for the other one. Thus, when the teachings of Meignant directed to the four vehicle components are analyzed, it is found that the soft capsule formulation tested and the viscosity measurement obtained for the disclosed soft capsule formulation are, absent evidence to the contrary, reflective of the soft capsule embodiment disclosed in Meignant. 
	The Examiner does not find Applicant’s argument to be persuasive. Meignant does not disclose wherein each embodiment of their invention must have the viscosity of the formulation in column 5 of the Meignant reference. While Meignant requires a lipophilic agent, a hydrophilic gel-forming bioadhesive agent, a gelling agent, and a hydrodispersible agent, Meignant does not require a specific lipophilic agent, hydrophilic gel-forming bioadhesive agent, gelling agent, and hydrodispersible agent. Each of these agents may have different molecular weights that would affect the viscosity of the formulation. Thus, it would have been obvious to one of ordinary skill in the art that any lipophilic agent, hydrophilic gel-forming bioadhesive agent, gelling agent, and hydrodispersible agent may be incorporated and other formulations would not necessarily have the same viscosity as the formulation in column 5 of the Meignant reference. Furthermore, Meignant discloses in column 5, lines 59-60 wherein a variety of doses of the different excipients can be envisaged. The amount of the lipophilic agent, hydrophilic gel-forming bioadhesive agent, gelling agent, and hydrodispersible agent would affect the viscosity of the formulation. Thus, since a variety of doses can be envisaged, one of ordinary skill in the art would have known that formulations having a different viscosity from the formulation in column 5 of the Meignant reference is possible. As such, it would have been obvious to one of ordinary skill in the art that the viscosity of other embodiments of the Meignant reference is not limited to the viscosity from the formulation in column 5 of the Meignant reference. 

	Applicant argues that McBride does not provide any motivation to lower the viscosity of the Meignant formulation to the viscosity range recited in the pending claims. 
	The Examiner does not find Applicant’s argument to be persuasive. McBride was used as evidence to support that vulvovaginal atrophy is synonymous with urogenital atrophy and was not used to provide motivation for the claimed viscosity. 

	Applicant argues that Harrison provides no motivation that would lead one skilled in the art to take Meignant’s soft capsule formulation and reduce the viscosity of the soft capsule formulation to within the viscosity range recited in the pending claims. 
	The Examiner does not find Applicant’s argument to be persuasive. Meignant does not disclose a suitable viscosity for the composition. Therefore, one of ordinary skill in the art would look to Harrison find a suitable viscosity to formulate the composition. Since Harrison discloses wherein a viscosity within the range of about 50 cps to about 500,000 cps is an effective viscosity for compositions that treat vaginal dryness and Meignant teaches a composition for treating vaginal dryness, it would have been obvious to one of ordinary skill in the art to formulate the composition of Meignant to have such viscosity. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that estradiol is only mentioned once in paragraph [0047] of Harrison and Harrison is silent as to a viscosity (or range of viscosities) that would be useful if the warming lubricant compositions of Harrison were to be used to administer estradiol.
	The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to preferred embodiments or working examples. Thus, it is not necessary for Harrison to disclose an embodiment with estradiol and a viscosity specifically for that embodiment in order it to have been obvious to have formulated the composition of Meignant to have the viscosity disclosed by Harrison. As discussed in the rejection, Harrison discloses a composition for relieving vaginal dryness in the form of a soft gelatin capsule and wherein the composition may have viscosity ranging from about 50 cps to about 500,000 cps or more. It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Meignant to have a viscosity within the range of about 50 cps to about 500,000 cps since the composition treats vaginal dryness and a viscosity ranging from about 50 cps to about 500,000 cps is an effective viscosity for compositions that treat vaginal dryness as taught by Harrison. The fact that Harrison discloses estradiol, even once, further supports wherein the viscosity of Harrison is suitable and effective for Meignant’s composition which comprises estradiol. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that it is nonsensical to find that it is obvious to adjust the viscosity of the Meignant formulation to any one of the many viscosity values found within this broad range of viscosities disclosed by Harrison.
	The Examiner disagrees. Applicant has not explained why it would be nonsensical. To the contrary, in cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1382, 65 U.S.P.Q.2d 1379 (Fed. Cir. 2003). As such, a broad range does not mean that the range cannot establish obviousness and Applicant’s argument is unpersuasive.

	Applicant argues that there is no teaching or suggestion in Harrison to select the particular viscosity range recited in the pending claims.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Meignant does not disclose a suitable viscosity for the composition. Therefore, one of ordinary skill in the art would look to Harrison find a suitable viscosity to formulate the composition. Since Harrison discloses wherein a viscosity within the range of about 50 cps to about 500,000 cps is an effective viscosity for compositions that treat vaginal dryness and Meignant teaches a composition for treating vaginal dryness, it would have been obvious to one of ordinary skill in the art to formulate the composition of Meignant to have such viscosity. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that there is no teaching or suggestion in Harrison to select Meignant soft capsule formulation, which was intentionally developed to have a relatively long release profile that would release the estradiol over a longer period of time.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, Harrison disclose wherein the composition may be in the form of a soft or hard gelatin capsule. Therefore, it would have been obvious to one of ordinary skill in the art that the viscosity disclosed by Harrison would be suitable and effective for Meignant’s soft capsule formulation. Also, as discussed above and in the rejection, Meignant does not disclose a suitable viscosity for the composition. Therefore, one of ordinary skill in the art would look to Harrison find a suitable viscosity to formulate the composition. Since Harrison discloses wherein a viscosity within the range of about 50 cps to about 500,000 cps is an effective viscosity for compositions that treat vaginal dryness and Meignant teaches a composition for treating vaginal dryness, it would have been obvious to one of ordinary skill in the art to formulate the composition of Meignant to have such viscosity. Applicant has not shown the viscosity range of Harrison would be unsuitable for intravaginal administration of estradiol. Therefore, there is no reason why one of ordinary skill in the art would not be motivated to try the viscosity range disclosed by Harrison. Furthermore, it would have been obvious to one of ordinary skill in the art that the viscosity of Harrison would be suitable for a composition with a long release profile since the viscosity may be up to about 500,000 cps. Additionally, as evidence by, Scholz (US 2006/0051385). Scholz discloses a composition adhering well to mammalian tissue in order to deliver an antimicrobial to the intended site over a prolonged period even in the presence of perspiration, drainage (e.g., mucosal secretions), or mild lavage (¶ [0179]). Suitable mammalian tissue include those in the vagina (¶ [0012]). The composition has a viscosity of at least 500 cps (¶ [0234]). As such, Scholz discloses wherein a viscosity of at least 500 cps is effective for long term retention and preventing flow. Thus, further supporting wherein viscosity of Harrison is suitable for Meignant’s composition, which was a long release profile. As such, Applicant’s argument is unpersuasive.

Applicant argues that there is no teaching or suggestion in Harrison to reduce the viscosity of Meignant’s soft capsule formulation to the viscosity range recited in the claims. 
The Examiner does not find Applicant’s argument to be persuasive.  As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection and above, Meignant discloses wherein a variety of doses of different excipients can be envisaged and wherein it is possible to modify the composition of the excipients. Thus, it would have been obvious to one of ordinary skill in the art that the viscosity may be lowered depending on the dose of the different excipients selected and the particular excipients used in the composition. As such, Applicant’s argument is unpersuasive.

Applicant argues that Dr. Meignant explains that the formation of the adhesive hydrogel and the subsequent emulsion promoted the contact time between the product and the vaginal mucosa and due to the high viscosity of her fill, the flow of her formulation was limited to prevent vaginal discharge as much as possible. Thus, the finding that Harrison provides the necessary motivation to reduce the viscosity of the soft capsule embodiment of Meignant to the claimed viscosity range is misplaced.
The Examiner does not find Applicant’s argument to be persuasive. It was never stated that Harrison provides motivation to reduce the viscosity of the soft capsule embodiment. As discussed above, Meignant discloses wherein a variety of doses of different excipients can be envisaged and wherein it is possible to modify the composition of the excipients. Thus, it would have been obvious to one of ordinary skill in the art that the viscosity may be lowered depending on the dose of the different excipients selected and the particular excipients used in the composition. Also, rationale different from Applicant’s is permissible. See MPEP 2144 (IV). Thus, it is not necessary for the prior art to disclose lowering the viscosity for the same reason as Applicant. As such, Applicant’s argument is unpersuasive.

Applicant argues that Scholz does not provide the teachings that are missing from Meignant, Harrison and Mac Bride. 
The Examiner submits that Scholz was only used as an evidentiary reference to support that lowering the viscosity to the claimed viscosity would provide for long-term retention and would prevent flow and was not used to teach the claimed invention. As such, Applicant’s argument is unpersuasive.

Response to Declaration
	Declarant’s arguments have been addressed above and are unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10-14, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US 10537581 B2, US 9180091 B2, US 9289382 B2, US 10258630 B2, US 10398708 B2, US 10568891 B2, US 10668082 B2, and US 10471072 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a composition comprising an intravaginal effective amount of estradiol as the only active for treating VVA and associated symptoms. 

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-5, 10-14 and 19-23 are rejected.
Claims 6-9, 15-18 and 24-27 have been withdrawn.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612